Per Curiam.
This is a motion to strike the appellant’s brief, for the reason that it refers to' the trial judge in language grossly discourteous, unprofessional, scandalous, and impertinent. An examination of the brief convinces us that the language used is properly described in the motion to strike. We deem it unnecessary to- quote the language, or to make further comment. Counsel should know their rights and their duties as officers of the court- without lectures or admonitions from us. We trust the striking of the brief will be a sufficient penalty for the breach of professional duty complained of, and that the offense will not be repeated. The appellant is allowed thirty days in which to file a proper brief. The brief of the respondent may stand, or counsel may, at their option, file a further brief.